DETAILED ACTION
Claims 3-6 and 15 are allowed.
This office action is responsive to the amendment filed on 03/29/21.  As directed by the amendment: claims 3 and 15 have been amended; no claims have been added, and claims 1, 2, 7-14 and 16-19 have been cancelled.  Thus, claims 3-6 and 15 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with 
John Brannon on 04/05/21.
The application has been amended as follows:
Please amend claim 15 at ln. 18-19 as follows: “a lever disposed outside 
housing and operationally connected to the second end;”

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a content dispensing system comprising the claimed generally fluid tight exterior housing, vertical support member, base support member, dispenser guiding member, extruder connection member, extruder member, lever disposed outside the exterior housing, at least one extruder guide member, at least one extruder guide rail, a bulkhead bifurcating the first volume into separate and third volumes in which the extruder member is disposed within the second volume, and a first deformable pouch positioned in the second volume  as recited in Claim 1.   Further, the prior art does not disclose a content dispensing method of Claim 15 
          The closest prior art reference of record is Gutierrez et al. (US 6,196,420).  While Gutierrez does disclose a dispenser 10 which includes a main housing 13 which includes therein two guide means 60 and corresponding gear tracks 62 with a roller 30 which rolls over a pouch 20 to dispense a content contained therein, Gutierrez does not disclose a bulkhead bifurcating the first volume into separate and third volumes in which the extruder member is disposed within the second volume.  Furthermore, Gutierrez does not teach an extruder connection member extending through the exterior housing and having a first end within the exterior housing and a second end outside of the exterior housing and defining a pivot axis.   Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims 1 and 15, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761